373 F.2d 797
Henry J. DI PRIMA, Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Appellee.
No. 23805.
United States Court of Appeals, Fifth Circuit.
March 2, 1967.

Henry J. Di Prima pro se.
Charles B. Swanner, Asst. Atty. Gen., Waggoner Carr, Atty. Gen. of Texas, Hawthorne Phillips, First Asst. Atty. Gen., T. B. Wright, Executive Asst. Atty. Gen., Howard M. Fender, Asst. Atty. Gen., Lonny F. Zwiener, Asst. Atty. Gen., for appellee.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and BREWSTER, District Judge.
PER CURIAM.


1
This habeas corpus case was heard by the District Court on oral evidence and on a certificate of the state trial judge.  The United States District Court resolved all fact issues against the appellant.  We cannot find these findings to be clearly erroneous.  The trial court is charged with resolving issues of credibility of the several witnesses.  Crediting the witnesses for the state, as it did, the trial court was warranted in making the findings of fact which resulted in a judgment dismissing the writ.


2
The judgment is affirmed.